UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

STEVEN GIBERSON,
Plaintiff-Appellant,

v.                                                                No. 96-1577

FLEET FINANCE, INCORPORATED,
Defendant-Appellee.

Appeal from the United States District Court
for the District of Maryland, at Baltimore.
Frederic N. Smalkin, District Judge.
(CA-95-368-S)

Argued: January 30, 1997

Decided: March 7, 1997

Before LUTTIG and WILLIAMS, Circuit Judges, and CLARKE,
Senior United States District Judge for the Eastern District
of Virginia, sitting by designation.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

ARGUED: Frances C. Gambo, Lutherville, Maryland, for Appellant.
William Joseph Anthony, JACKSON, LEWIS, SCHNITZLER &
KRUPMAN, Morristown, New Jersey, for Appellee. ON BRIEF:
John M. Nolan, JACKSON, LEWIS, SCHNITZLER & KRUPMAN,
Morristown, New Jersey; Jeffrey P. Ayres, VENABLE, BAETJER &
HOWARD, L.L.P., Baltimore, Maryland, for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Appellant Steven Giberson brought suit against Fleet Finance, Inc.,
alleging that Fleet discriminated against him because of his age in
violation of the Age Discrimination in Employment Act. The district
court granted Fleet's motion for summary judgment on the ground
that Giberson had failed to present a triable issue of fact regarding the
reason for his termination. We affirm on the reasoning of the district
court.

The extensive, unrefuted evidence that Giberson violated Fleet's
fiscal policies establishes a legitimate, nondiscriminatory business
reason for Giberson's termination. Giberson was repeatedly warned
that his failure to follow company policy with respect to proper proce-
dures for approval, documentation, and collection of loans could
result in discipline or termination. For example, on April 21, 1988,
Mel Wach, Vice President of Operations for Fleet, wrote Giberson to
inform him that his performance remained deficient in certain areas:

          Your lack of efforts in solicitation and losses year-to-date
          are totally unacceptable. Do you need to be reminded that
          we are in the loan business? . . . I realize you have made top
          profits and have won office of the month, however you must
          also learn to operate 100% within policy and procedure.

J.A. at 63. On November 22, 1988, Wach again wrote to Giberson,
stating that a recent visit to Giberson's branch showed that Giberson's
performance was

          totally unacceptable and must be rectified now. This memo
          is to serve as your written notice that we are willing to give
          you a period of 90 days from the above date to resolve all
          problem areas in your office, learn and implement all com-

                     2
          pany policy and procedures, and produce results in line with
          the goals assigned you in your visit.

J.A. at 64.

On December 6, 1991, Fleet employees Jim Blythe, Linda Koch,
and Ron Boiter met with Giberson and instructed him that he needed
to correct certain deficiencies in his compliance with company policy
and conduct himself in a more professional manner. J.A. at 68-69. On
January 25, 1993, Vicky Thompson, Vice President for Fleet, wrote
Giberson regarding his failure to charge off accounts as required by
company policy, concluding "Steve, this is the last warning you will
receive about not following policy and not complying with the
requirements of your position. Any future violations will result in ter-
mination." J.A. at 70. In March, 1993 Kenneth Setzekorn, Assistant
Vice President for Fleet, audited the Baltimore 6 branch and gave
Giberson specific instructions; the next month Setzekorn found that
Giberson had ignored his specific instructions. J.A. at 71-72. Thomp-
son terminated Giberson's employment effective April 12, 1995.

Giberson's repeated failure to comply with Fleet's fiscal policies
establishes a legitimate, nondiscriminatory reason for his termination.
Giberson has failed to produce any evidence that Fleet's asserted rea-
sons for his termination were pretextual or that the real reason for his
termination was age. The judgment of the district court is affirmed.

AFFIRMED

                    3